Taliaferro, J.,
dissenting. I am of the opinion the plaintiff ought to recover damages. The judge’s charge to the jury, I think, is in regard to an important pioint erroneous, and I make no doubt the jury was misled by it. The Pontchartrain Railroad Company, as its charter shows, is vested with large powers and advantages. It virtually has a monopoly in the transportation, both ways, of all merchandise passing between the lake and New Orleans. Everything entering into the important commerce between that city and Mobile must necessarily go over their road. I consider that this company, endowed by the Legislature with such large privileges, is impliedly bound to the *15community at large to deal fairly with all who are interested in the extensive business it is engaged in as a public carrier. .This implied obligation has not, in my view, been complied with. I find from the evidence in the record that prior to the fifteenth of November two or three years, a strong competition existed between what is called the Morgan steamers and others on the lake, and among them, the Creole,, belonging to the towboat company, the plaintiffs in this case. I find it in proof that up to the time mentioned- the Creole withstood this competition, and with less detriment therefrom than the boats of the Morgan line. It is shown that the company published a tariff of prices for the carriage of goods, to go into operation on the fifteenth of November, 1867. All were required to pay the prices so fixed, who did not ship to and from the lake terminus of the railroad by the Morgan line of steamers; but those who did ship by the Morgan line were not required to pay them, and were charged vastly less for their transportation. The discrimination was very large, and evidently intended by the company to enable the Morgan line of steamers to grasp the entire carrying trade through the lakes, by excluding the boats of the plaintiff, an object which the evidence satisfies me the Morgan steamers had previously been unablo to do by fair competition. I believe it to be against equity and conscience to give, as this company has avowedly done, undue preferences to one party to injure another. Not even the idea that circumstances may justify the violation of individual right to promote the general good, can be interposed in this case. The evidence is that the prices of transportation by the Morgan steamers were raised shortly after they got rid of the competition that had been kept up previously by the boats of the plaintiffs, a result naturally and certainly to be expected. I think this a case in which exemplary damages should be awarded to redress a private wrong, and to vindicate public justice.
A judgment rendered recently in the State of Maine upon a state of facts very similar to those presented in this case sustains the views I have expressed. The case in Maine was this: “ The defendant, a railroad company, whose charter authorized its directors to make rules for the transportation of freight and passengers, one of which was that freight should be carried only on freight trains, contracted with the Eastern Express Company to give the latter a certain space in the baggage car attached to its passenger trains for the carriage of their goods, and agreed not to let a similar space in such a car to any other express carrier during the continuance of the contract. Plaintiff, another express company, offered packages to be transported upon defendant’s passenger trains, when and where the Eastern Express Company loaded their freight, and defendant refused to receive them. Held, that x>laintiff might maintain an action of damages for such refusal.” American Law Review for April, 1871, page 483.